Richardson, C. J.
It is now well settled, that Use equitable interest of an assignee of a chose in action is to be protected by courts of law, against all interference of the original parties, after notice of the assignment. 1 D. & E. 619.—4 ditto 341.—14 Mass. Rep. 291, Jenkins vs. Brewster.-1 B. & P. 447, Legh vs. Legh.—3 John. 425, Littlefield vs. Story.—Willes’ Rep. 261, Hutchinson vs. Sturges.—1 John. 531, note, Wardell vs. Eden.—5 ditto 193, Eels vs. Finch.—12 ditto 276, Weston vs. Barker.
But the interest of the assignee of a chose in action bfeiiie merely equitable, he is to stand in the situation of the assign- or, at the time of the assignment, and subject to every de fence, which might then have been set up against the assign- or. 12 Mass. Rep. 195, Green vs. Hatch.
*540An individual may, however, where a chose inaction against him has been assigned, so demean himself, as to preclude him from settingup, as a defence against the assignee, what might have been a good defence, as against the assignor. 16 John. 226, Gould vs. Chase.—19 ditto 49, Henry vs. Brown.—16 Mass. Rep. 397, King vs. Fowler.
In the case now before us it appears, that at the time of the assignment, the assignor ivas indebted to the defendant, of which the defendant gave notice, when he received notice of the assignment. Nothing can be clearer, than that the debt thus due is a proper set-off in this case. And the circumstance, that the said debt has been included in a note, ■nade after the assignment, does net change the law or the «ipity of the case. There must be

Judgment for the defendant.